Citation Nr: 9918169	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the initial assignment of a 10 percent disability 
evaluation for right knee injury was proper.  


WITNESSES AT HEARING ON APPEAL

Appellant and H.A.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from August 1970 until April 
1991. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for a right knee injury and assigned a 
noncompensable disability evaluation effective April 18, 
1994.  The appellant appealed the initial assignment of a 
disability rating.  

A hearing officer assigned a 10 percent disability evaluation 
in a rating decision in February 1996 and a Supplemental 
Statement of the Case was issued.  The issue of entitlement 
to a greater evaluation remains in appellate status because 
the U. S. Court of Appeals for Veterans Claims (formerly U. 
S. Court of Veterans Appeals) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).

Subsequent to the issuance of the February 1996 Supplemental 
Statement of the Case, the veteran was afforded a VA routine 
future examination in June 1997.  Based on the examination 
results, the RO confirmed and continued the 10 percent rating 
evaluation and notified the veteran by letter in July 1997 
with a copy of the rating decision attached.  The regulations 
provide, in pertinent part, that a Supplemental Statement of 
the Case, so identified, will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued.  See 38 C.F.R. § 19.31 (1998).  As the report of 
the June 1997 VA medical examination is considered additional 
pertinent evidence, a Supplemental Statement of the Case 
needs to be issued. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following: 

The appellant and representative, if any, 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  No opinion, either legal or 
factual, is intimated as to the merits of the appellant's 
claim by this REMAND.  He is not required to undertake any 
additional action until he receives further notification from 
VA.  However, while this case is in REMAND status, the 
appellant is free to submit additional evidence and argument 
on the question at issue.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


